As filed with the Securities and Exchange Commission on October 17, 2012 1933 Act File No. 333-182947 1940 Act File No. 811-03763 Securities and Exchange Commission Washington, D.C. 20549 Form S-6 Amendment No. 2 For Registration under the Securities Act of 1933 of Securities of Unit Investment Trusts Registered on Form N-8B-2 A. Exact name of Trust:Incapital Unit Trust, Series 10 B. Name of Depositor:Incapital LLC C. Complete address of Depositor’s principal executive offices: 200 South Wacker Drive, Suite 3700 Chicago, IL 60606 D. Name and complete address of agents for service: Incapital LLC Attention:Brandon L. Klerk Chief Compliance Officer Incapital LLC 200 South Wacker Drive, Suite 3700 Chicago, Illinois60606 Chapman and Cutler LLP Attention:Morrison C. Warren 111 West Monroe Street Chicago, Illinois60603 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / / on (date) pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) of rule 485 E. Title of securities being registered:Units of fractional undivided beneficial interest. F. Approximate date of proposed sale to the public:As soon as practicable after the effective date of the Registration Statement. / / Check box if it is proposed that this filing will become effective on (date) at (time)Eastern Time pursuant to Rule 487. The registration hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Preliminary Prospectus Dated October 17, 2012. Subject to Completion (Incapital Logo) Incapital Unit Trust, Series 10 MIST – The Next 4 Portfolio, Series 1 Prospectus Part A Dated , 2012 You should read this prospectus and retain it for future reference. The Securities and Exchange Commission has not approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. MIST – THE NEXT 4 PORTFOLIO, SERIES 1 OVERVIEW Incapital Unit Trust, Series 10, is a unit investment trust that consists of MIST – The Next 4 Portfolio, Series 1 (the “Trust”). Incapital LLC (the “Sponsor”) serves as the Sponsor of the Trust. The Trust is scheduled to terminate in approximately 2 years from the inception date. INVESTMENT OBJECTIVE The Trust seeks to provide investors with access to the securities of large, liquid companies in Mexico, Indonesia, South Korea and Turkey by investing in the common stocks (“stocks”) or American Depositary Receipts (“ADRs”) representing such common stocks of those companies (the stocks and the ADRs, together “securities”). PRINCIPAL INVESTMENT STRATEGY Under normal circumstances, the Trust will invest at least 80% of the value of its net assets (plus borrowings, if any) in a portfolio of equity securities of companies, the common stock of which is listed in Mexico, Indonesia, South Korea or Turkey, across a range of sectors. The portfolio replicates the Goldman Sachs MIST-The Next Four Basket (the “basket”) as of October 15, 2012, which identifies and includes, in the manner described below, publicly-traded and sector-weighted securities of approximately 40-50 companies (the “target number”), the common stocks of which are listed on the Mexican Stock Exchange, the Jakarta Stock Exchange, the Korea Exchange and the Istanbul Stock Exchange (together, the “included exchanges”), selected from the relevant MSCI country index for each of Mexico, Indonesia, South Korea and Turkey (each, an “included country” and together, the “included countries”). The relevant MSCI country indexes are the MSCI Mexico IMI USD Net index (Bloomberg Ticker: MIMUMEXN), the MSCI Indonesia IMI USD Net index (Bloomberg Ticker: MIMUINON), the MSCI Daily TR Net Emerging Markets Korea USD index (Bloomberg Ticker: NDEUSKO) and the MSCI Turkey IMI USD Net index (Bloomberg Ticker: MIMUTURN) (each such index an “index”, and together, the “indexes”). The Trust may hold small- and mid-cap securities. The Sponsor believes that selection of securities in accordance with this methodology, which is systematic and objective, will provide the Trust with the opportunity to meet its investment objective. 2 TRUST PORTFOLIO INCAPITAL UNIT TRUST, SERIES 10 MIST – THE NEXT 4 PORTFOLIO, SERIES 1 AS OF THE TRUST INCEPTION DATE, , 2012 Percentage Market of Aggregate Value Cost of Number of Offering per Securities Shares Ticker Issuer Price Share (1) to Trust (2) COMMON STOCKS: 100.00% 3 TRUST PORTFOLIO (continued) INCAPITAL UNIT TRUST, SERIES 10 MIST – THE NEXT 4 PORTFOLIO, SERIES 1 AS OF THE TRUST INCEPTION DATE, , 2012 Percentage Market of Aggregate Value Cost of Number of Offering per Securities Shares Ticker Issuer Price Share (1) to Trust (2) COMMON STOCKS: (continued) $ Notes to Portfolio 1 The value of each security is based on the most recent closing sale price of each security as of the close of regular trading on the New York Stock Exchange on the business day prior to the Trust’s Inception Date. The Portfolio’s investments are classified as Level 1, which refers to security prices determined using quoted prices in active markets for identical securities. 2 The cost of the securities to the Sponsor and the Sponsor’s profit (or loss) (which is the difference between the cost of the securities to the Sponsor and the cost of the securities to the Trust) are $ and $, respectively. 3 This is a security issued by a foreign company that trades directly on a foreign securities exchange. 4 Non-income producing security. 4 THE GOLDMAN SACHS MIST-The Next Four BASKET The basket aims to identify securities of large, liquid companies in the included countries, representing a range of sectors.The basket is comprised of publicly-traded and sector-weighted securities of approximately 40-50 companies, the common stocks of which are listed on the included exchanges, selected from each of the 10 sectors of the Global Industry Classification Standards (GICS) developed by MSCI, Inc. and Standard and Poor’s represented within each index.As of , 2012, the market capitalization range of these 60 securities was approximately $500 million to $260 billion. Each index is composed of shares of common stock of publicly traded companies listed on the included exchange of such index’s relevant country. The basket was determined by The Goldman Sachs Group, Inc. (together with any of its affiliates, the “basket sponsor”) in accordance with the selection methods described below. Selection of the Basket Components. The basket components were determined by applying the following steps based on data as of October 15, 2012 (the “observation date”): Step One – Identification of Initially Eligible Securities. The securities initially eligible for inclusion in the basket comprised the securities of all of the companies whose common stick is included in the indexes. Step Two – Exclusion of Securities of Companies with a Market Capitalization of Less Than USD $500,000,000. The securities of all initially eligible companies with a market capitalization, as published by Capital IQ on the observation date, of less than USD $500,000,000 were excluded from the basket. Step Three – Exclusion of Securities of Companies With Low Liquidity. The securities of the remaining eligible companies, the common stock of which had a median daily traded value during the 6 month period to the calendar day prior to the observation date, as determined by the basket sponsor, of less than USD $5,000,000 were excluded from the basket. The median daily traded value for each remaining eligible company during that period was determined by reference to the daily traded value for such company, as published by Capital IQ, for each day in the six months prior to the observation date. For each stock, daily traded value as published by Capital IQ equals the daily closing price for such stock multiplied by the total volume of such stock traded that day. Step Four – Country and Sector Components. For each included country, the number of companies, the securities of which were to be included in the basket for each sector was determined by taking the sector weight percentage for a particular sector from such included country’s relevant index on the observation date, provided by MSCI and multiplying that percentage by a number equal to one-seventh of the total number of companies included in the index for such included country on the observation date, rounding up or down to the nearest whole number. This allows us to reach the target number of 5 companies for inclusion in the basket, while maintaining the relative sector weightings in each included index. For each included country, the number of companies to be allocated to each sector was calculated by applying the following steps in the following order: (i) The sector weights by market capitalization for each index on the observation date were determined; (ii) The total number of companies included in each index on the observation date was determined; (iii) The total number of companies included in each index on the observation date was divided by seven, and the quotient was set as the indicative number of companies, the securities of which were to be included in the basket from such index (the “index company number”). If the quotient was a number less than ten, then ten was used as the index company number for such index; (iv) The index company number was multiplied by each sector weight for each index; and (v) The number obtained in (iv) was rounded up or down to the nearest whole number, with such number being the target number of companies for a particular sector within each included country to be included in the basket. Step Five – Basket Allocation and Reweighting. The remaining eligible companies within each sector from each included country were ranked from highest to lowest based on their market capitalization, as published by Capital IQ on the observation date. The securities of the companies with the highest market capitalization within each sector for each included country, up to the target number of companies for each sector within each included country as determined pursuant to Step Four, were selected for inclusion in the basket. Step Six – Basket Component Selection and Reweighting . The related securities function (“the RELS function”) in Bloomberg was used to determine whether, with respect to each company, the securities of which were selected for inclusion in the basket pursuant to Step Five, there are ADRs representing such company’s common stock. To apply the RELS function, the basket sponsor set the fields in Bloomberg for the RELS function as follows: (i) the “Exchange” field was set to “US” and (ii) the “Type” field was set to “Receipt.” For those companies, the securities of which were selected for inclusion in the basket, with ADRs representing shares of such company’s common stock, the median daily traded value of the ADRs for each such company for the 6 month period to the calendar day prior to the observation date was determined by the basket sponsor. The median daily traded value of the ADRs of each such company during that period was determined by reference to the daily traded value for such company’s ADRs, as published by Capital IQ, for each day in the six months prior to the observation date. If the median daily traded value of such company’s ADRs during the 6 month period prior to the observation date was greater than or equal to $250,000, the ADRs representing the common stock of such company, rather than shares of such company’s common stock, were included in the basket. If the median daily traded value of such company’s ADRs during the 6 month period prior to the observation date was less than $250,000, shares of such company’s common stock, as listed on such company’s relevant included exchange, were included 6 in the basket. The weight of each share of common stock or ADR, as applicable, within the basket was then adjusted, such that all of the shares of common stock or ADRs, as applicable, of a particular included country were equally weighted, and the total weight by allocated value in U.S. dollars of the shares of common stock or ADRs, as applicable of such included country comprise one fourth of the total U.S. dollar value of the basket. Financial Data and Values. The underlying financial data and values used by the basket sponsor to calculate the basket were calculated or published by MSCI, Bloomberg and Capital IQ (collectively, the “data providers”), each as described above and obtained by the basket sponsor without independent verification and are as of October 15, 2012. Some of these values are non-GAAP financial measures and are computed by the data providers using their own specifications. Other financial data providers may compute these values differently. The basket sponsor makes no representation or warranty, express or implied, regarding the reliability and accuracy of the information obtained from the data providers or drawn from other sources. Portfolio and Portfolio Methodology The portfolio consists of the securities included in the basket on October 15, 2012. On the date of deposit, the securities included in the portfolio are generally equally weighted within their respective included country as of [the day prior to the date of deposit], subject to rounding to the nearest whole share for any constituent security, and the total included securities for an included country are generally equally weighted with the total included securities for each other included country. This lag provides sufficient time before the date of deposit to screen for any liquidity or regulatory issues in regards to the securities selection. At the time of purchase, the securities in the basket, and therefore the portfolio, may no longer be equally weighted on a market capitalization basis because of market price movements of the securities. The basket may be subject to rebalancing from time to time, but the portfolio will not be rebalanced or adjusted other than the adjustments described in “Trust Administration—Changes to Your Portfolio” in this prospectus. The performance of the portfolio may diverge from the performance of the basket. In the event of any inadvertent discrepancy in the constituents resulting from the application of the basket methodology as described in this prospectus and the portfolio constituents disclosed in this prospectus, the portfolio constituents will remain as disclosed in this prospectus. PRINCIPAL RISKS As with all investments, you may lose some or all of your investment in the Trust. Units of the Trust are not deposits of any bank and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. No assurance can be given that the Trust’s investment objective will be achieved. The Trust also might not perform as well as expected. This can happen for reasons such as the following: Price volatility. The value of your investment may fall over time. Market value fluctuates in response to various factors. These can include stock market movements, 7 purchases or sales of securities by the Trust, government policies, litigation and changes in interest rates, inflation, the financial condition of the securities’ issuer or even perceptions of the issuer. Current economic conditions. Due to the current state of the economy, the value of the securities held by the Trust may be subject to steep declines or increased volatility due to changes in performance or perception of the companies issuing the securities held in the portfolio. Starting in December 2007, economic activity declined across all sectors of the economy, and the United States experienced increased unemployment. The economic crisis affected the global economy with European and Asian markets also suffering historic losses. Standard & Poor’s Rating Services lowered its long-term sovereign credit rating on the United States to “AA+” from “AAA,” which could lead to increased interest rates and volatility. Extraordinary steps have been taken by the governments of several leading countries to combat the economic crisis; however, the impact of these measures is not yet fully known and cannot be predicted. The method used to select the portfolio may be flawed and will not necessarily have a positive return. The selection method used by the basket sponsor to determine the basket securities may not result in the selection of securities having a positive return. A portfolio that is selected using different financial ratios, variables or methodologies as one of its selection criteria may outperform, perhaps substantially, a portfolio selected using the basket as calculated by the basket sponsor. The portfolio was selected on the basis of data as of a given date and used values that can be calculated differently. The securities of the companies comprising the portfolio were selected based on the basket, which was determined by the basket sponsor on October 15, 2012 and market capitalization weighted as of [the day prior to the date of deposit], based on the publicly available data for each constituent company as of those dates. If the basket had been calculated on any date other than October 15, 2012, the basket, and therefore the portfolio, likely would contain different securities from those included in the basket. In addition, because the basket was selected on October 15, 2012, the financial data used in the selection is now stale. A company that had a high market capitalization at the time the basket was selected may now have a much lower market capitalization depending on its most recent financial results. As a result, there can be no assurance that the portfolio will perform as well as one selected using current financial data. In addition, the values obtained by the basket sponsor from the data providers can be calculated in different ways and may be subject to judgments made by the third party data vendor that another data vendor may have made differently. As a result, the portfolio may not perform as well as one selected using a different data source or a different formulation for calculating the values on which the basket is based. Each portfolio component will be subject to various business and market risks. Each issuer of a portfolio component is subject to various business and market risks that may adversely affect the reference asset’s value. The prices of the underlying securities may be volatile, subject to currency exchange rates and cannot be predicted. In addition, the basket components, and therefore the units, are 8 subject to the United States, Mexico, Indonesia, South Korea and Turkey equity market risks, as applicable, and to economic, financial, political, regulatory, legal and other events that affect the equity markets.You should familiarize yourself with the business and market risks faced by the basket components’ issuers and consider those risks, along with the risks described in this prospectus, in considering whether to invest in the units. The securities in the portfolio are not weighted in the same manner as the basket. The basket securities were equally weighted by country on October 15, 2012. The portfolio was purchased in an amount that reflected the number of shares used by the basket sponsor to equally weight the basket as of [the day prior to the date of deposit], subject to rounding to the nearest whole share for any constituent security. The portfolio securities could not be purchased in the precise amounts used in the baskets because of the rounding restrictions described above. Further, the Sponsor retains the ability to remove stocks selected for inclusion in the portfolio. Generally speaking, this would only occur if there was a material negative credit event, or significant liquidity concerns, as set forth in the Trust Agreement. Consequently, while the portfolio will generally be representative of the basket stocks, holdings in the portfolio may diverge from the holdings in the basket and the portfolio may not perform in the same manner as the basket, and it may perform adversely as compared to the basket over time as a result of these potential differences. An investment in the portfolio is not an investment in the indexes. An investment in the portfolio is not the same as investing in the indexes. Unlike the basket securities and the portfolio, the indexes contain only the common stock of the included companies, and such stocks are not equally weighted in the indexes. As a result, the performance of the portfolio will differ from the performance of the indexes. The indexes may perform better than the portfolio over time, and you will not receive the benefit of such performance. An investment in the units will be subject to emerging market risks and risks associated with foreign securities markets. Investments in foreign equity securities involve particular risks. The foreign securities markets whose securities comprise a portion of the basket may have less liquidity and may be more volatile than U.S. or other securities markets and market developments may affect foreign markets differently from U.S. or other securities markets. Direct or indirect government intervention to stabilize these foreign securities markets, as well as cross-shareholdings in foreign companies, may affect trading prices and volumes in these markets. Also, there is generally less publicly available information about foreign companies than about those U.S. companies that are subject to the reporting requirements of the U.S. Securities and Exchange Commission, and foreign companies are subject to accounting, auditing and financial reporting standards and requirements that differ from those applicable to U.S. reporting companies. Securities prices in foreign countries are subject to political, economic, financial and social factors that apply in those geographical regions. These factors, which could negatively affect those securities markets, include the possibility of recent or future changes in a foreign government’s economic and fiscal policies, the possible 9 imposition of, or changes in, currency exchange laws or other laws or restrictions applicable to foreign companies or investments in foreign equity securities and the possibility of fluctuations in the rate of exchange between currencies, the possibility of outbreaks of hostility and political instability and the possibility of natural disaster or adverse public health development in the region. Moreover, foreign economies may differ favorably or unfavorably from the U.S. economy in important respects such as growth of gross national product, rate of inflation, capital reinvestment, resources and self-sufficiency. Countries with emerging markets, such as the markets of the included countries, may have relatively unstable governments, may present the risks of nationalization of businesses, restrictions on foreign ownership and prohibitions on the repatriation of assets, and may have less protection of property rights than more developed countries. The economies of countries with emerging markets may be based on only a few industries, may be highly vulnerable to changes in local or global trade conditions, and may suffer from extreme and volatile debt burdens or inflation rates. Local securities markets may trade a small number of securities and may be unable to respond effectively to increases in trading volume, potentially making prompt liquidation of holdings difficult or impossible at times. It will also likely be more costly and difficult for the Sponsor to enforce the laws or regulations of a foreign country or trading facility, and it is possible that the foreign country or trading facility may not have laws or regulations which adequately protect the rights and interests of investors in the securities included in the portfolio. Depositary Receipts. Depositary receipts may be less liquid than the underlying shares in their primary trading market. Any distributions paid to the holders of depositary receipts are usually subject to a fee charged by the depositary. Holders of depositary receipts may have limited voting rights, and investment restrictions in certain countries may adversely impact the value of depositary receipts because such restrictions may limit the ability to convert equity shares into depositary receipts and vice versa. Such restrictions may cause equity shares of the underlying issuer to trade at a discount or premium to the market price of the depositary receipts. You have no shareholder rights or rights to receive shares of the portfolio stocks. Investing in your units will not make you a holder of any of the portfolio stocks. Neither you nor any other holder or owner of your units will have any voting rights, any right to receive dividends or other distributions or any other rights with respect to such stocks.Your units will be paid in cash, and you will have no right to receive delivery of any such stocks. The performance of the portfolio may diverge from the performance of the basket. The basket may be subject to reconstitution and reweighting from time to time, but the portfolio will not be reconstituted, reweighted or adjusted other than the adjustments described in “Trust Administration—Changes to Your Portfolio” in this prospectus. The performance of the portfolio will therefore diverge from the performance of the basket. Small- and mid-cap risk. Stocks of small- and mid-cap companies may be subject to more abrupt or erratic market 10 movements than those of larger, more established companies or the market averages in general. Small-and mid-cap companies may have limited product lines, markets or financial resources, and they may be dependent on a limited management group. In addition, they may be more vulnerable to adverse general market or economic developments. Legislation/Litigation. From time to time, various legislative or regulatory initiatives are proposed which may have a negative impact on certain of the companies represented in the Trust. In addition, litigation regarding any of the issuers of the securities or of the industries represented by such issuers, may negatively impact the value of these securities. We cannot predict what impact any pending or proposed legislation or pending or threatened litigation will have on the value of the securities. Inflation risk. Inflation risk is the risk that the value of assets or income from investments will be less in the future as inflation decreases the value of money.The value of your investment in the units may fall as a result of inflation. Dividend payment risk. An issuer of a security may be unable or unwilling to make dividend payments, which may decrease the value of your investment in the Trust. The Sponsor does not actively manage the portfolio. The Trust is a unit investment trust and, as a result, is not actively managed.Securities are only bought and sold in limited circumstances as described herein.The Trust will generally hold, and may continue to buy, the same securities even though a security’s outlook, rating, market value or yield may have changed.The value of your investment may fall over time. Investment strategy risk. The Trust is exposed to additional risk due to its policy of investing in accordance with an investment strategy. Although the Trust’s investment strategy is designed to achieve the Trust’s investment objective, the strategy may not prove to be successful. The investment decisions may not produce the intended results and there is no guarantee that the investment objective will be achieved. Dilution risk. As the Sponsor sells units, the size of the Trust will increase. The Sponsor will seek to replicate the existing portfolio and when the Trust buys securities, it will pay brokerage or other acquisition fees. Existing unitholders could experience a dilution of their investment because of these fees and fluctuations in security prices between the time the Sponsor creates units and the time the Trust buys the securities. The Sponsor cannot guarantee that the Trust will keep its present size and composition for any length of time. Liquidity risk. A unitholder may be subject to liquidity risk if the Sponsor does not maintain a secondary market, however, unitholder who does not dispose of units in the secondary market may cause units to be redeemed by the Trustee. See “Investment Risks” in Part B of the prospectus for additional information. 11 ESSENTIAL INFORMATION (AS OF THE INCEPTION DATE) Public offering price at inception Inception date , 2012 Termination date , 2014 Distribution date 25th day of and (commencing on 25, 2012, if any) Record date 10th day of and (commencing on 10, 2012, if any) Evaluation Time As of the close of trading of the New York Stock Exchange (normally 4:00 p.m. Eastern Time). (However, on the first day units are sold the Evaluation Time will be as of the close of trading on the New York Stock Exchange or the time the registration statement filed with the Securities and Exchange Commission becomes effective, if later.) CUSIP Numbers Standard Accounts Cash Distributions Reinvest Distributions Fee Based Accounts Cash Distributions Reinvest Distributions Minimum investment $1,000/100 units IRA 250/25 FEE TABLE The amounts below are estimates of the direct and indirect expenses that you may incur for primary market purchases based on a $10 public offering price. Actual expenses may vary.You may qualify for sales charge discounts if you and your family invest at least $50,000 in the Trust or in other Incapital Unit Trusts. More information about these and other discounts, including exchanges or rollover discounts, is available from your financial advisor and in “Buying Units” in Part B of the Prospectus. Percentage of Public Offering Amount Per Investor Fees Price (1) Unit Initial sales fee paid on purchase (2) 1.00% $0.100 Deferred sales fee (3) Creation and development fee (4) Maximum sales fees (including creation and development fee) 3.95% $0.395 Estimated organization costs (5) 0.80% $0.080 Approximate Annual Fund % of Public Operating Offering Amount Per Expenses Price (1) Unit Trustee’s fee 0.105% $0.0105 Supervisory fee Evaluator’s fee Bookkeeping and administrative fee Estimated other Trust operating expenses (6) Total % $_ 1 Based on a unit with a $10.00 per unit Public Offering Price as of the Inception Date. 2 The initial sales fee provided above is based on the public offering price on the Inception Date. Because the initial sales fee equals the difference between the maximum sales fee and the sum of the remaining deferred sales fee and the creation and development 12 fee (as described below), the percentage and dollar amount of the initial sales fee will vary as the public offering price varies and after deferred fees begin. Despite the variability of the initial sales fee, each investor is obligated to pay the entire applicable maximum sales fee. 3 The deferred sales fee is a fixed dollar amount equaling $0.245 per unit.The deferred sales fee will be deducted in three monthly installments commencing 2013 and ending 2013 (approximately $0.0817 per unit on the last business day of each month). If units are redeemed prior to the deferred sales fee period, the entire deferred sales fee will be collected. If you purchase units in the secondary market, your maximum sales fee will be 3.95% of the public offering price and may consist of an initial sales fee and the amount of any remaining deferred sales fee payments.The initial sales fee, which you will pay at the time of purchase, is equal to the difference between 3.95% of the public offering price and the maximum remaining deferred sales fee. If you purchase units after the last deferred sales fee payment has been assessed, your maximum sales fee will consist of a one-time sales charge of 3.95% of the Public Offering Price per unit. 4 The creation and development fee compensates the Sponsor for creating and developing the Trust. The actual creation and development fee is $0.05 per unit and is paid to the Sponsor at the close of the initial offering period, which is expected to be approximately six months from the Inception Date. The percentages provided are based on a $10 unit as of the Inception Date and the percentage amount will vary over time. If the public offering price exceeds $10.00 per unit, the creation and development fee will be less than 0.50% of the public offering price; if the public offering price is less than $10.00 per unit, the creation and development fee will exceed 0.50% of the public offering price. However, in no event will the maximum sales fee exceed 3.95% of a unitholder’s initial investment. 5 The estimated organization costs include the amount per unit paid by the Trust at the earlier of the end of the initial offering period or after six months. 6 The estimated Trust operating expenses are based upon an estimated Trust size of approximately $. Because certain of the operating expenses are fixed amounts, if the Trust does not reach such estimated size or falls below the estimated size over its life, the actual amount of the operating expenses may exceed the amounts reflected. In some cases, the actual amount of the operating expenses may greatly exceed the amounts reflected. Other operating expenses do not include brokerage costs and other transactional fees. EXAMPLE This example helps you compare the cost of this Trust with other unit trusts and mutual funds. In the example we assume that you reinvest your investment in a new trust every other year at a reduced sales charge, the Trust’s operating expenses do not change and the Trust’s annual return is 5%.Your actual returns and expenses will vary. Based on these assumptions, you would pay these expenses for every $10,000 you invest in the Trust: 1 year $ 3 years 5 years 10 years These amounts are the same regardless of whether you sell your investment at the end of a period or continue to hold your investment. The example does not consider any transaction fees paid by the Trust or that broker-dealers may charge for processing redemption requests. TAXES Distributions from the Trust are generally subject to federal income taxes for U.S. investors. The distributions may also be subject to state and local taxes. For non-resident aliens, certain income from the Trust will be exempt from withholding for U.S. federal income tax, provided certain conditions are met. Consult your tax advisor with respect to the conditions that must be met in order to be exempt for U.S. tax purposes. See “Tax Status” in Part B of the Prospectus for further tax information. 13 DISTRIBUTIONS Holders of units will receive dividends from its net investment income, if any, along with any excess capital on each distribution date to unitholders of record on the preceding record date.You may elect to: · reinvest distributions in additional units of the Trust at no fee, or · receive distributions in cash. You may change an election by contacting your financial professional or the trustee of the Trust (the “Trustee”). Once you elect to participate in a reinvestment program, the Trustee will automatically reinvest any distributions into additional units at their net asset value three business days prior to the distribution date. We waive the sales fee for reinvestments into units of the Trust. We cannot guarantee that units will always be available for reinvestment. If units are unavailable, you will receive cash distributions. We may discontinue these options at any time without notice. Distributions will be made from the Income and Capital Accounts on the distribution date provided the aggregate amount available for distribution equals at least 0.01% of the net asset value of the Trust. Undistributed money in the Income and Capital Accounts will be distributed in the next month in which the aggregate amount available for distribution equals or exceeds 0.01% of the net asset value of the Trust. In some cases, the Trust might pay a special distribution if it holds an excessive amount of principal pending distribution. For example, this could happen as a result of a merger or similar transaction involving a company whose security is in your portfolio. The amount of your distributions will vary from time to time as companies change their dividends, Trust expenses change or as a result of changes in the Trust’s portfolio. Each unit of the Trust at the Inception Date represents the fractional undivided interest in the underlying securities set forth in the “Trust Portfolio” and net income of the Trust. Reports. The Trustee or your financial professional will make available to you a statement showing income and other receipts of the Trust for each distribution. Each year the Trustee will also provide an annual report on the Trust’s activity and certain tax information.You may request copies of security evaluations to enable you to complete your tax forms and audited financial statements for the Trust, if available. PURCHASE AND REDEMPTION OF UNITS You may purchase or redeem units of the Trust on any business day, which is any day the New York Stock Exchange is open for business.You may purchase or redeem units of the Trust through your financial advisor or other financial intermediary.Your financial intermediary can either redeem units through the Sponsor or the Trustee, the Bank of New York Mellon. See “Buying Units” and “Selling Units” in Part B of the Prospectus for more information. The Sponsor currently intends to repurchase units from unitholders who want to redeem their units. These redemptions will be at the redemption price; however, a unitholder will pay any remaining deferred 14 sales fees upon the sale or redemption of units. The Sponsor is not obligated to maintain a market and may stop doing so without prior notice for any reason. If the Sponsor stops repurchasing units, a unitholder’s financial intermediary may dispose of units by redemption through The Bank of New York Mellon, which serves as the Trustee. The price received from the Trustee by the unitholder for units being redeemed is based upon the redemption price of the underlying securities. Unitholders will be assessed any remaining deferred sales fees upon the sale or redemption of units. Until the earlier of six months after the Inception Date or the end of the initial offering period, the price at which the Trustee will redeem units and the price at which the Sponsor may repurchase units generally includes estimated organization costs. After such period, the amount paid will not include such estimated organization costs. BASKET SPONSOR’S DISCLAIMERS The portfolio is not sponsored, endorsed, sold or promoted by the basket sponsor. The basket sponsor makes no representation or warranty, express or implied, regarding (i) the advisability of investing in the portfolio, (ii) the ability of the portfolio to track the basket performance, or (iii) the reliability and accuracy of the information calculated by the data providers. The basket sponsor’s only relationship to the Sponsor in connection with the Trust is the grant of a license for the basket and the payment of start-up costs and expenses, which is composed and calculated by the basket sponsor, or its agent, without regard to the Sponsor or the portfolio. While the basket sponsor has identified the companies for selection in the basket, the basket sponsor has no obligation, involvement or liability in connection with the selection, administration, marketing or trading of the portfolio. The Sponsor or its affiliates and the basket sponsor have other business relationships which include the basket sponsor providing investment products, such as structured notes, structured bank certificates of deposit and insurance products, for distribution by the Sponsor to its clients. In addition, as of the date of this prospectus, Goldman Sachs holds a minority, non-voting membership interest in the parent company of Incapital LLC. The basket sponsor is not responsible for any investment decisions, damages or other losses resulting from use of the portfolio or any information provided in conjunction with it. The basket sponsor does not guarantee the accuracy, completeness or timeliness of the portfolio methodology or any portion of it and will not be liable for any errors, omissions or interruptions arising from its use. The basket sponsor makes no express or implied warranties, and expressly disclaims all warranties of merchantability or fitness for a particular purpose or use, with respect to the portfolio methodology or any portion of it. The basket sponsor is not affiliated with the Sponsor. 15 Report of Independent Registered Public Accounting Firm Unitholders Incapital Unit Trust, Series 10 We have audited the accompanying statement of financial condition, including the Trust portfolio set forth on pages 3 and 4 of this prospectus, of Incapital Unit Trust, Series 10, as of , 2012, the initial date of deposit. The statement of financial condition is the responsibility of the Trust’s Sponsor. Our responsibility is to express an opinion on this statement of financial condition based on our audit. We conducted our audit in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of financial condition is free of material misstatement. The Trust is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the statement of financial condition, assessing the accounting principles used and significant estimates made by the Sponsor, as well as evaluating the overall statement of financial condition presentation. Our procedures included confirmation with The Bank of New York Mellon, the Trustee, of cash or an irrevocable letter of credit deposited for the purchase of securities as shown in the statement of financial condition as of , 2012. We believe that our audit of the statement of financial condition provides a reasonable basis for our opinion. In our opinion, the statement of financial condition referred to above presents fairly, in all material respects, the financial position of Incapital Unit Trust, Series 10 as of , 2012, in conformity with accounting principles generally accepted in the United States of America. Grant Thornton LLP Chicago, Illinois , 2012 16 Incapital Unit Trust, Series 10 MIST – The Next 4 Portfolio, Series 1 Statement of Financial Condition as of , 2012 Investment in securities Contracts to purchase underlying securities (1),(2) $ Total $ Liabilities and interest of investors Liabilities: Organization costs (3) $ Creation and development fee (4) Deferred sales fee (5) Total Interest of Investors: Cost to investors (6) Less initial sales fee (5) Less deferred sales fee, creation and development fee and organization costs (3),(4),(5),(6) Net interest of unitholders Total $ Units Net asset value per unit $ 1 Aggregated cost of the securities is based on the closing sale price evaluations as determined by the Evaluator. 2 Cash or an irrevocable letter of credit has been deposited with the Trustee covering the funds (aggregating $) necessary for the purchase of securities in the Trust represented by purchase contracts. 3 A portion of the public offering price represents an amount sufficient to pay for all or a portion of the costs incurred in establishing the Trust. These costs have been estimated at $0.08 per unit for the Trust. A distribution will be made as of the earlier of the close of the initial offering period or six months following the Trust’s Inception Date to an account maintained by the Trustee from which this obligation of the investors will be satisfied. Organization costs will not be assessed to units that are redeemed prior to the earlier of the close of the initial offering period or six months following the Trust’s Inception Date. To the extent the actual organization costs are greater than the estimated amount, only the estimated organization costs added to the public offering price will be reimbursed to the Sponsor and deducted from the assets of the Trust. 4 The Trust is committed to pay a creation and development fee of $5.00 per 100 units at the close of the initial public offering period. The creation and development fee will not be assessed to units that are redeemed prior to the close of the initial offering period. 5
